DETAILED ACTION
Status of this application
1. 	This communication is an office action Final Rejection on the merits in response to the filing of the applicant’s claim amendments/remarks on 04/26/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by AN et al US PG-Pub (2017/0264131 A1).
Regarding claim 1, AN et al discloses a power transmission unit (100) comprising:
a power transmission coil (120) that transmits electric power in a non-contact manner (see Fig 4-6; par. [0044], [0049]); 

a shielding member (150) that is formed in an annular shape about the axis (see structure in Figs 4-6), arranged between the power transmission coil (120) and the communication part (130) in an intersecting direction intersecting with the axis (see Figs 4 and 6 disclosing the cover 150 showing portions between coil 120 and outer coil 130), and shields magnetic force generated by the power transmission coil (120) (see Figs 4-6; par. [0044]-[0045], [0047], [0050], [0055], [0058]),
wherein the shielding member (150) is overlapped with the power transmission coil (120) when viewed from the intersecting direction (see Fig 4 and 6 and par. [0066]-[0067], [0074] disclosing the cover 150 overlapping the coil 120 when viewed from the intersecting direction).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard 
Regarding claim 4, AN et al discloses the power transmission unit according to claim 1, wherein the shielding member (150) includes a shield wall part that is arranged at a position along the intersecting direction to surround the power transmission coil (120) so as to shield magnetic force generated by the power transmission coil (120) (see Figs 4, 6 and par. [0066]-[0067], [0074] disclosing the cover 150 overlapping the coil 120 when viewed from the intersecting direction including the inner accommodation grove 151 and the outer accommodation grove 153), and the shield wall part is formed such that a gap between wall surfaces opposed to each other in the intersecting direction is widened from one side toward the other side of an axial direction along the axis (see the structure in Figs 4, 6 of cover 150 providing shielding to coil 120 by accommodation groves 151, 153; par. [0044]-[0045], [0047], [0050], [0055], [0058], [0066]-[0067], [0074]).
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 4 filed in the applicant’s remarks on 04/26/2021 have been considered but are moot because the new ground of rejection were necessitated by applicant’s amendment, a new interpretation of the prior art has been applied.
Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yoshizawa (US PG-Pub. 2019/0123584 A1), a prior art disclosing a power transmission device (see Fig 1A-1B) including a power supply surface that allows the power receiving device to be placed thereon; a peripheral edge portion disposed so as to surround an outer periphery of the power receiving device placed on the power supply surface; a first power transmission coil disposed on a side opposite to the power supply surface to transmit the power by a first transmission method; and a second power transmission coil disposed in the peripheral edge portion to transmit the power by a second transmission method, in which is a very similar device structure in comparison with the applicant’s claimed power transmission unit.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836